Citation Nr: 1117568	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chest/lung disorder, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis, including as secondary to exposure to herbicides.

2.  Entitlement to an effective date earlier than November 13, 2009, for the grant of entitlement to service connection for chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1966 and from April 1966 to May 1972, including service in the Republic of Vietnam from September 1965 to March 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, respectively, denied the Veteran's chest/lung claim, and granted entitlement to service connection for chronic lymphocytic leukemia.  

In December 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  

In March 2010, the Veteran's chest/lung claim was remanded for additional development and adjudication.   In this decision, the Board noted that the Veteran initially filed a claim for service connection for severe bronchitis and COPD.  A review of the record revealed that the Veteran's chest and lung symptomatology had been diagnosed as COPD, asthma, and upper respiratory infection.  In this regard, the Board noted that a claim for service connection is not limited solely to the Veteran's lay hypothesis as to a diagnosis; rather, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board found that a de novo review by the RO of the issue of service connection for a chest/lung disorder, to include COPD, asthma, and bronchitis, was warranted, and the issue was characterized as noted on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an earlier effective date for the grant of entitlement to service connection for chronic lymphocytic leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during service and is therefore presumed to have been exposed to herbicides, including Agent Orange.

2.  The preponderance of the evidence shows that the Veteran's COPD with asthmatic element is not related to service or to any incident of service origin.


CONCLUSION OF LAW

COPD with asthmatic element was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, it should be noted that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in December 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a VA examination in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service-connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, as of August 2010, three additional conditions were added to the diseases afforded presumptive service connection based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era: ischemic heart disease, Parkinson's disease, and B cell leukemia.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has additionally determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has a chest/lung conditions, including COPD, that are related to his military service, to include exposure to Agent Orange in service.  

First, although the record indicates that the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange in service, the Board notes that COPD, asthma, and bronchitis are not listed among the conditions that warrant presumptive service connection under 38 C.F.R. § 3.309(e).  
Therefore, service connection for such disorders due to herbicide exposure is not warranted.  

With respect to direct service connection, the Veteran's service treatment records reveal that the Veteran was noted to have a normal chest and lungs at his entrance examination in March 1952.  After his return from Vietnam in March 1966, the Veteran remained in the service and was treated for a cough in December 1968, and upper respiratory infections in October 1970, June 1971, and January 1972.  However, at his October 1971 retirement examination, the Veteran was again noted to have a normal chest and lungs.  

Post service, the Veteran was first diagnosed with COPD in April of 2005, when he sought treatment at A+ Pulmonary Center.  At that time, Dr. Christopher Bressler indicated that the Veteran had severe dyspnea related to his COPD, and reported that pulmonary function tests showed severe obstruction.  Following this initial assessment, the Veteran received regular follow-up treatment for his COPD and acute exacerbations of his COPD at the A+ Pulmonary Center through December 2006. 

Additionally, in April 2006, the Veteran underwent a VA Agent Orange registry examination.  At the outset, the examiner noted that the Veteran served in Vietnam from 1965 to 1966 as an aerial resupply specialist.  The examiner also noted that the Veteran's current medical problems included COPD, which had first been diagnosed about a year earlier, and for which he was receiving private treatment.  The examiner further reported that the Veteran had a history of tobacco use (approximately 15 to 20 cigarettes a day), but had quit 10 years earlier.  Based on her examination, the examiner diagnosed the Veteran with COPD.  

In June 2006, the Veteran began treatment for his COPD with Dr. John N. Glover.  At his initial examination, Dr. Glover took a history of this condition from the Veteran, noting that he was a reformed smoker with a history of military service in Vietnam, where he was exposed to Agent Orange.  He also noted the Veteran's report that, over the past two years, he had developed coughing, wheezing, and dyspnea.  Based on his examination, Dr. Glover diagnosed the Veteran with obstructive lung disease, noting that May 2006 x-ray results were consistent with COPD or asthma.  The Veteran has since received regular treatment from Dr. Glover for his COPD and asthma.  Significantly, in July 2006, Dr. Glover reported that the Veteran's COPD with an asthmatic component could be due, in part, to prior smoking and could possibly be due, in part, to Agent Orange exposure.  

In January 2008, the Veteran sought emergency room treatment for an acute exacerbation of his COPD with an upper respiratory infection at the Sun Health Boswell Hospital.  

In order to determine whether the Veteran has a chest or lung condition that is related to his military service, the Veteran was afforded a VA examination dated in June 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran's service medical records revealed very little of pertinence to the question.  The Veteran's current symptoms were noted.  After examination, the Veteran was diagnosed with chronic obstructive pulmonary disease with an asthmatic element by history.  Based on his review of the service medical records, the examiner stated that any currently diagnosed lung condition, including COPD, asthma, and bronchitis, was less likely as not to have had its onset during active service.  The examiner stated that this opinion was based on the lack of any significant records compatible with lung disease while on active duty.  The examiner also stated that, in his opinion, it was less likely as not that herbicides played a significant role in the development of the Veteran's COPD.  Although the examiner noted that there is an increase by a factor of 1.52, the role of tobacco in causing COPD and bronchitis was found to be much more significant, and the Veteran was noted to have smoked close to one pack of cigarettes daily for at least 40 years.  The examiner also commented on the Veteran's complaint of less stamina after service in Vietnam.  The examiner stated that this is suggestive, but was also subjective in loss of stamina with advancing age and cigarette smoking; it was not proof that the Veteran developed COPD or asthma or chronic bronchitis at that time.  The examiner found that there was no medical evidence of this.  Finally, the examiner noted that the Veteran did not see a doctor for respiratory problems until 33 years after service.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for a chest/lung disorder, to include COPD with asthmatic element.  In this case, while Dr. Glover in July 2006 reported that the Veteran's COPD with an asthmatic component could be due, in part, to Agent Orange exposure, the June 2010 VA examiner found that the Veteran's lung disorder was not likely due to the Veteran's service or exposure to Agent Orange.  The Board finds that the opinion of the June 2010 VA examiner is more persuasive in this case, since it was less equivocal in nature, based on an examination of the Veteran and his claims file in connection with the claim, and included a detailed rationale. 

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the Veteran's contentions regarding his claim are outweighed by the opinion of the June 2010 VA examiner and the other medical evidence of record.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has a chest or lung disorder that is related to active military service and Agent Orange exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the question regarding the relationship between the Veteran's lung and chest disorders and his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board also notes that the Veteran did not see a doctor for respiratory problems until 33 years after service.  Such a lengthy period between service and the onset of disability generally constitutes evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).   

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a chest/lung disorder, to include COPD, that is etiologically related to his active military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chest/lung disorder, to include COPD with asthmatic element, is denied.


REMAND

With respect to the Veteran's chronic lymphocytic leukemia claim, the Board notes that, in January 2010, the RO granted entitlement to service connection for chronic lymphocytic leukemia and evaluated the disorder as 100 percent disabling, effective November 13, 2009.  In April 2010, the Veteran submitted a statement indicating that he wished to pursue an earlier effective date for the grant of service connection.  Specifically, the Veteran stated that he thought the effective date for the grant of service connection for chronic lymphocytic leukemia should be the date of his initial claim for COPD.  In this regard, the Veteran asserted that his chronic lymphocytic leukemia and COPD had several of the same symptoms and that the COPD may not have been correctly identified.  He contends that he could have had chronic lymphocytic leukemia the whole time due to the symptoms.  

Based on the foregoing, the Board construes the April 2010 statement as a notice of disagreement with respect to the effective date assigned to the grant of entitlement to service connection for chronic lymphocytic leukemia.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses the issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of entitlement to service connection for chronic lymphocytic leukemia, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


